internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box 2508-te ge room cincinnati oh date ‘may - employer_identification_number person to contact all -008-0u contact telephone numbers fax dear sir or madam we have considered your application_for recognition of exemption from federal_income_tax under the provisions of sec_501 internal_revenue_code_of_1986 and its applicable bncome tax regulations that you do not qualify for the reasons set forth on enclosure i based on the available information we have determined of the consideration was given to whether you qualify for exemption under other subsections of sec_501 of the code however we have concluded that you do not qualify under another subsection as your organization has not established exemption from federal_income_tax it will be necessary for you to file an annual income_tax return on form_1041 if you are a_trust or form_1120 if you are a corporation or an unincorporated association deductible under sec_170 of the code contributions to you are not if you are in agreement with our proposed denial please sign and return one copy of the enclosed form_6018 consent to proposed adverse action the appeal must the hearing may be held at the or she must file a proper power of if a hearing is requested you will be to protest you should submit a written if you request at any mutually convenient if you are to be represented by someone who is not you have the right to protest this proposed determination if you believe it is incorrect appeal giving the facts law and other information to support your position as explained in the enclosed publication exempt_organizations appeal procedures for unagreed issues be submitted within days from the date of this letter and must be signed by one of your principal officers you may request a hearing with a member of the office of the regional_director_of_appeals when you file your appeal contacted to arrange a date for it regional_office or district_office one of your principal officers he attorney and otherwise qualify under our conference and practice requirements as set forth in sec_601_502 of the statement of procedural rules see treasury_department circular no if you do not protest this proposed determination in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies of the internal_revenue_code provides in part that sec_7428 a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within the time specified this will become our final_determination in that event appropriate state officials will be notified of this action in accordance with the provisions of sec_6104 of the code sincerely s c seo f lois g lerner director exempt_organizations rulings and agreements enclosures enclosure facts the information submitted reflects that you were formed as a corporation on __ according to your articles of incorporation your specific purpose is to purpose is to facilitate economic development in the incorporation also contain the language necessary to comply with the organizational requirements of sec_501 your articles of in other words your your bylaws contain generally acceptable provisions regarding your internal governance with the exception that there is no provision regarding the potential removal of directors as is present regarding officers you were created by local merchants businesses and professionals and such entities also comprise your membership there are no membership dues membership benefits include networking opportunities updates on community issues and évents and advocacy as your name implies you consider yourself a voice for the merchants the area in which your activities are conducted has been deemed distressed per a study prepared for the department of development according to your application_for tax exemption your primary activity of your time and resources is-to market and administer the program the card provides consumers with discounts on shopping dining and entertainment activities at participating merchant locations you consider this an economic development tool that will attract consumers and generate revenue in the downtown area by encouraging increased patronage of downtown merchants more specifically you state in your states in emphasis added program this wide-ranging program needs to be a letter of support dated from the part regarding the expanded for the benefit of the participating retailers emphasis added enclosure - page of q y facts continued according to your background information packet regarding the you offer throughout the year ‘ program emphasis added one such promotion described in volume _ of your newsletter _is the prize package your description of said package specifies the names of the participating merchants by stating that the package includes the following participation in the program is free to consumers who need only complete an application to receive a program is open to anyone and everyone the however such fee is waived for those merchants experiencing a financial hardship card merchants may participate by submitting adollar_figure - enrollment fee the consumer application_for the program requests the consumer’s name home address telephone number and e-mail address the application stipulates that all of the foregoing information must be provided in order to receive the the application further stipulates that by providing such information the consumers card merchants participating in the access a section of your website in which they can design and update their own merchant websites your website is otherwise freely accessible by the general_public and it provides direct links to the merchants’ websites program are given a password so as to your other activities include and of the submitted for review approximately of each above-noted promotion package the remaining of each is comprised of content regarding your organization and its programs is comprised entirely of paid advertisements and your membership list enclosure - page of facts continued your sources of income include grants fundraising events fees and advertising which dollar_figure income total income for is projected tobedollar_figure_ enrollment fees approximately of was from total income for _ of which dollar_figure income dollar_figure enrollment fees approximately wasdollar_figure enrollment of of will be from enrollment fees for income and combined represent approximately of total of which dollar_figure your expense items include website design and fees legal services printing and marketing and various office expenses total expenses for approximately dollar_figure approximately combined represent approximately correspondence regarding design fees which are now included in the foregoing figures was directly attributable to expense total expenses for ‘will be directly attributable tc expense program_costs for of which dollar_figure of of ' ‘card were program_costs are projected to be program_costs and of total expense please note that our previous expense data erroneously omitted website law sec_501 of the internal_revenue_code provides exemption from federal income for organizations which are organized and operated exclusively for charitable religious and educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations defines a private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization is not organized or operated for the sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated for any purpose under sec_501 unless it serves a public rather than a private interest thus to meet the requirements of this subparagraph it is necessary for an organization to establish that it benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests moreover even though an organization may have exempt purposes it will not be considered as operating exclusively for such purposes if more than an insubstantial part of its activities serves private interests enclosure - page of law continued sec_1_501_c_3_-1 of the regulations provides that an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 even though its net profits do not inure to the benefit of individual members of the organization revrul_74_587 1974_2_cb_162 holds that a nonprofit organization providing low-cost financial assistance either through loans or through purchase of equity_interest in various business enterprises in economically depressed areas qualifies for exemption under sec_501 loans and equity financing are granted only to those individuals or corporations who are unable to obtain funds from conventional sources because of the poor financial risks involved in operating businesses within the depressed area revrul_77_111 1977_1_cb_144 holds that an organization formed to increase business patronage in a deteriorated area by providing information on the area’s shopping opportunities local transportation and accommodations is not operated exclusively for charitable purposes and does not qualify for exemption under sec_501 the ruling gives two examples in situation the organization accomplishes the aforesaid purpose by presenting television and radio advertisement describing the advantages of shopping in the area by creating a speaker's bureau composed of local businessmen who discuss the shopping environment with various groups by operating a telephone service providing information to prospective shoppers on transportation and accommodations in the area and by informing the news media on the area’s problems and potential although these activities may contribute to the achievement of purposes described in sec_501 they lack the qualities of the activities described in revrul_74_587 where services were limited to businesses experiencing difficulty because of their location in an economically depressed area in the instant case assistance is available to all businesses in the area including those that are not experiencing difficulty therefore it is held that the organization’s overall thrust is to promote business rather than to accomplish exclusively c objectives revrul_78_86 1978_1_cb_151 holds that an organization formed by merchants to establish and operate a public off-street parking facility to alleviate a lack of parking space in the central business district of its community and that provides free or reduced- rate parking for the merchants’ customers does not qualify for tax exemption under sec_501 the names of participating merchants were advertised by printing them on parking vouchers and on signs at the parking facility although there may be some public benefit derived from the construction and operation of the parking facility it cannot be said to be operated exclusively for charitable purposes under irc section so1 c under the circumstances such an arrangement substantially serves the private interests of the merchants by encouraging the pubic to patronize their stores rather than providing their own parking merchants are able to join together to provide a common parking facility in which all share the benefits enclosure - page of law continued revrul_69_632 1969_2_cb_120 holds that an organization composed of members of a particular industry and that was formed to develop new and improved uses for existing products of the industry does not qualify for recognition under sec_501 the organization's activities are performed only for persons who are directly or indirectly its creators and which are not entities described in sec_501 c the organization's projects may result in new products and processes that benefit the public but such benefit is secondary to that derived by the organization’s members the members select projects in order to increase their sales by creating new uses and markets for their product therefore it is held that the primary purpose of the organization is to serve the private interests of its creators rather than the public interest revrul_76_206 1976_1_cb_154 describes an organization formed to promote the broadcasting of classical music in a particular community the organization accomplishes its purpose by engaging in a variety of activities designed to stimulate public interest in the classical music programs of a for-profit radio station and thereby enable the station to continue broadcasting such music the ruling concludes that the organization's activities enable the radio station to increase its total revenues and therefore benefit the for-profit radio station in more than an incidental way therefore the organization is serving a private rather than a public interest and does not qualify for tax exemption revrul_71_395 1971_2_cb_228 holds that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting renting and selling their works serves the private interests of its members even though the exhibition and sale of paintings may be educational in other aspects revrul_75_200 1975_1_cb_163 holds that the sale of advertising by the paid employees of an exempt_organization which raises funds for an exempt symphony orchestra and publishes a weekly concert program distributed free at the symphony performances is a business subject_to unrelated_business_income_tax in 326_us_279 the court stated that the presence of a single jonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes enclosure - page of q v position although your activities may serve to facilitate economic development in your community they are not conducted in the manner described in revrul_74_587 specifically your services are not limited to businesses that are experiencing difficulty because of their location in a deteriorated area your services are available to anyone and everyone aside from the fact that your services are not limited to depressed businesses the type of assistance offered also differs from that described in revrul_74_587 the organization described in revrul_74_587 merely offered financial assistance to qualifying businesses which could then use those funds to conduct their own improvement programs your services cross_the_line between charitable activities and business activities are all designed to market and increase the program links to merchants’ websites joint promotional specifically the efforts and content of your patronage of participating merchants and thus are all considered forms of advertising this is substantiated by your statements that the program is intended to provide unique advertising opportunities to economic dollars for downtown merchants’ and that your joint promotional efforts are intended to present opportunities to members in which to pool their advertising and promotional resources this is further substantiated by the fact that in order for consumers to receive a information from the members of _' as held in revrul_75_200 advertising is considered a business activity that if conducted by an exempt_organization would be subject_to unrelated_business_income_tax card they must agree to receive promotional members and generate although it is anticipated that your income from the subside after primary function this is also substantiated by the statement that the retailers your expense data reflects that said program will continue to be your program will greatly program needs to be expanded for the benefit of the because your primary function essentially constitutes various forms of advertising and advertising is considered a business activity you are considered to be operated for the primary purpose of carrying on a regular business which precludes recognition of tax exemption under sec_501 per regs sec_1 c -1 e enclosure page of position continued further and as is iterated throughout your application and attachments thereto your advertising activity substantially serves to increase the patronage of the merchants participating in your program although this increased patronage may facilitate economic development any such public benefit derived from your program is considered incidental to the private benefit primarily served thereby as described in revenue rulings and such serving of private interests precludes recognition of tax exemption under sec_501 as provided by regs sec_1 c -1 d iii given all of the above it appears that you are not a charitable_organization within the meaning of sec_501 but are instead a marketing business operated to serve the private interests of for-profit merchants in more than an incidental way this is a substantial nonexempt purpose as described in better business bureau of washington d c inc therefore it is our position that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code applicant's position you have substantiated that the area you serve is distressed and you maintain that services are available to all merchants regardless of whether or not they are experiencing difficulty you emphasize that you act as an advocate for all of the merchants and organizations in and that you serve as a voice for the community of all merchants without discretion those merchants who are experiencing a financial hardship may have their enrollment fee waived and or they may receive a free or reduced-fee advertisement in your you state in essence the businesses that are making money and-are viable are carrying the weight for the depressed businesses you assert that the area you serve has a high poverty rate among its residents and the card assists such residents by providing discounts on goods and services enclosure page of applicant’s position continued itis indicated that the resources only at the program’s inception due to initial start-up costs and you state that a revised table of time and expenses has been submitted program consumed the majority of your time and you state that promotional efforts such as prize packages are spin-off campaigns which are designed and managed by the merchants themselves you claim not to support such efforts to promote the pooling of advertising resources but to spread the word of merchanting in ‘as an industry not as a specific merchant irs response to applicant’s position you maintain that your services are available to all merchants without discretion this substantiates that your economic development activities do not meet the standard described in revrul_74_587 in that assistance is not limited to businesses experiencing difficulty the fact that your merchant beneficiaries include depressed businesses does not negate or mitigate the fact that your services are also provided to businesses that are making money and are viable program may provide relief to the area's impoverished although the residents your program is not limited to such residents nor was any information provided as to the percentage of such residents participating in the program regardless the requirement that consumers must agree to receive promotional material from the members of relief to the poor but is instead to provide unique advertising opportunities to substantiates that your primary purpose is not to provide members program however we did receive your revised financial data which is we received no revised time table regarding the percentage of your time devoted to the reflected above in the facts section although it is anticipated that your income from the that said program will continue to be your primary function this is also substantiated by the program needs to be expanded for the benefit of the retailers program will greatly subside after your expense data reflects statement that the - emphasis added enclosure - page of q g irs response to applicant's position continued your assertion that the purpose of your joint promotional efforts is not to support the pooling of advertising resources is directly contradicted by the information in your background information packet regarding the states the purpose of these promotions is to attract more customers into downtown program which specifically as well as to present opportunities to members in which to pool their advertising and promotional resources emphasis added as noted above regarding the specifies the merchants participating in the package this is not considered to be promoting merchanting in promoting specific merchants as an industry but is instead considered to be prize package the description thereof in your the information provided in your application reflects and your additional correspondence substantiates that you are operated primarily to provide unique advertising opportunities to members so as to generate economic dollars for downtown merchants primarily for the benefit of the participating retailers as previously noted herein such marketing advertising activities are not considered charitable activities but are instead considered business activities this is so regardless of the extent to which such marketing advertising is limited to depressed businesses the record substantiates that your primary purpose is to increase business patronage and any public benefit that may be derived from your business activities is incidental to the private benefit primarily served thereby therefore it remains our position that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c of the code
